PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Life Technologies Corporation
Application No. 16/194,187
Filed: 16 Nov 2018
For METHOD AND APPARATUS FOR AUTOMATED SAMPLE PREPARATION

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition pursuant to 37 C.F.R. § 1.78(e) filed on April 5, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to one nonprovisional application.  The benefit claim has been set forth in a concurrently filed corrected/updated Application Data Sheet (ADS).  

The renewed petition pursuant to 37 C.F.R. § 1.78(e) is DISMISSED.

A petition for acceptance of a claim for delayed priority under 37 C.F.R. § 1.78(e) is only applicable to those applications filed on or after November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 C.F.R. 1.78(d)(3)(ii).  In addition, the petition under 37 C.F.R. 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. 120 and paragraph 37 
	C.F.R. § 1.78(d)(2) to the prior-filed application, unless 
	previously submitted;
(2)  the petition fee set forth in 37 C.F.R. §  1.17(m); and,
(3)  a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On December 13, 2021, an original petition pursuant to 37 C.F.R. § 1.78(e) was filed, along with, inter alia, the petition fee, which was dismissed via the mailing of a decision on March 28, 2022.

To date, requirement (2) of 37 C.F.R. § 1.78(e) has been satisfied.  Items (1) and (3) of 37 C.F.R. § 1.78(e) remain unsatisfied.

Regarding requirement (1) of 37 C.F.R. § 1.78(e), 37 C.F.R. 
§ 1.78(d)(2) requires the reference to each prior-filed application to be included in an ADS.  Consequently, a corrected/updated ADS has been included with this petition, however it cannot be entered, for it has not been properly marked.  Petitioner has indicated what material is to be added to Office records, but not what material is to be removed.

Petitioner may wish to consider submitting a corrected/updated ADS where the material to be inserted has been underlined and the material to be removed has been marked with either strikethrough or brackets.  This means Petitioner must not only indicate what material he is adding to Office records, but also indicate what material he is removing.  See pages 2-3 of the decision mailed on March 28, 2022 for further discussion of this matter. 

If Petitioner is unsure how to mark changes on an ADS, he may wish to contact the undersigned.

Regarding requirement (3) of 37 C.F.R. § 1.78(e), first, a statement that the entire delay between the date the 
benefit claim was due under paragraph (d)(3) of this section and the date the benefit claim was filed was unintentional has not been located among the petition papers.  Petitioner has cited to 37 C.F.R. § 1.78(a)(4) in the renewed petition, but this portion of the C.F.R. has no applicability to the benefit claim Petitioner seeks.

Second, the Director may require additional information where there is a question whether the delay was unintentional.  The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

With this renewed petition, Petitioner has explained that on a date that has not been revealed, he discovered the error when responding to an Office Action.  Petitioner has not revealed which Office Action he is referring to.

Petitioner adds that on February 8, 2021, a corrected/updated ADS was submitted, however the required petition or petition fee were not included with the submission.  Petitioner has not explained why not. 

Moreover, Petitioner has indicated that on a date that has not been revealed when preparing a response to a subsequent Office Action, he realized the error in not having included the petition and fee when filing the corrected/updated ADS on February 8, 2021.  Petitioner has not revealed which Office Action he is referring to.

Petitioner’s explanation has been given careful consideration, and has not been found to support a finding that the entire period of delay has been unintentional.

First, this application was filed on November 16, 2018 with an ADS that does not contain the currently requested benefit claim.  The USPTO mailed a filing receipt on December 14, 2018 that sets forth, in pertinent part:
 
	
    PNG
    media_image2.png
    101
    535
    media_image2.png
    Greyscale


The USPTO mailed an updated filing receipt on April 11, 2019 that sets forth, in pertinent part:

	
    PNG
    media_image3.png
    104
    528
    media_image3.png
    Greyscale


It is not clear why the party/parties having the right or authority to present the domestic benefit claim in the above-identified application would have been unaware that the presently requested benefit claim had not been accorded.  It is equally unclear why this/these party/parties took no action to secure the desired benefit claim until the filing of the February 8, 2021 corrected/updated ADS more than two years and two months after the filing of this application, and the filing of the original petition almost three years and one month after the filing of this application.  

Second, Petitioner must reveal the date and manner by which it was realized that the currently requested benefit claim had not been secured.

Third, Petitioner must reveal why a petition pursuant to 37 C.F.R. § 1.78(e) and the associated fee were not included with the February 8, 2021 corrected/updated ADS.
Fourth, Petitioner must reveal the date and manner by which it was realized that a petition pursuant to 37 C.F.R. § 1.78(e) and the associated fee should have been included with the February 8, 2021 corrected/updated ADS.

Any reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.78(e).”  

How to respond to this decision :

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  



    
        
            
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.